DETAILED ACTION
The following Non-Final office action is in response to application 17/335,431 filed on 6/1/2021. Examiner notes priority claim to application GB2008375.4 filed 6/3/2020. IDS filed 9/1/2021 and 11/29/2021 have been considered.
Status of Claims
Claims 1-25 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-14, 16, and 21-25 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Hyun, Publication No. KR20170112487 A, IDS 9/1/2021 cite no. 1,  hereinafter Hyun in view of
Xudong et al, Publication No. CN 204925796 U, IDS 9/1/2021 cite no. 2, hereinafter Xudong, in view of
Zhou et al, US Publication No. 2014/0254896 A1, hereinafter Zhou. As per,

Claim 1
Hyun teaches
A customer engagement method comprising the steps of 
detecting a location of a customer; ([0018] "When the guest enters the entrance of the restaurant hall, the waiter robot makes a welcome greeting through the speaker of the head unit;" [0049] "A customer who is guided by the waiter robot 200 and seated on the designated table 110;'' [0050] "That is, when the customer enters the entrance of the restaurant hall 100, the waiter robot 200 gives a greeting message through the speaker of the head unit 260 and then drives the moving unit 220 130 to the table 110 indicating the customer in the counter control unit 300");
detecting one or more characterizing features of the customer; ([0048] noting the camera for capturing an external image)
moving a […] robotic device to the customer's location; ([0018] “When the guest enters the entrance of the restaurant hall, the waiter robot makes a welcome greeting through the speaker of the head unit, guides the guest along the movement line to a table instructed by the counter control unit”)
greeting the customer in accordance with the one or more characterizing features; ([0018] “the waiter robot makes a welcome greeting through the speaker of the head unit”)
presenting a menu of items to the customer; ([0018] “Displays the menu information through the robot display”)
requesting the customer to identify items of interest from the menu; ([0017] “the waiter robot further includes a touch panel type robot display installed on the front surface of the frame to display menu information, receive the order, and transmit menu information ordered to the counter control unit”)
receiving from the customer an order placed towards one or more items; ([0018] “receives the order”)
retrieving the items corresponding to the placed order from a repository containing stock items; ([0010] “a restaurant intelligent service robot system having an algorithm for receiving a menu order, fetching and returning ordered food”)
releasing the retrieved stock items to the […] robotic device; ([0049] "Accordingly, in the cooked menu, the waiter robot 200 moves, and the manipulator 230 carries the tray containing the food to the guest")
[…]; 
releasing the retrieved stock items to the customer on receipt of […] by the customer for the order; wherein the […] robotic device performs the steps of: ([0018] “delivers the tray containing the ordered food from the kitchen to the table”)
greeting the customer, ([0018] “the waiter robot makes a welcome greeting through the speaker of the head unit”)
receiving the order from the customer, ([0018] “receives the order”)
[…]
releasing the items to the customer.  ([0018] “delivers the tray containing the ordered food from the kitchen to the table”)
Hyun does not explicitly teach, Xudong however in the analogous art of customer engagement teaches
[…] suspended aerial robotic device […]; (Abstract "The utility model belongs to the intelligent robot field especially relates to a pass dish robot system in air”)
[…] suspended aerial robotic device […];(Abstract "The utility model belongs to the intelligent robot field especially relates to a pass dish robot system in air”)
[…] suspended aerial robotic device […];(Abstract "The utility model belongs to the intelligent robot field especially relates to a pass dish robot system in air”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hyun’s customer engagement robot to include suspension in the air in view of Xudong in an effort to improve staff restaurant flow and efficiency through aerial automation (see Xudong ¶ [0027] & MPEP 2143G).
Hyun does not explicitly teach, Zhou however in the analogous art of customer engagement teaches
requesting touchless payment from the customer for the placed order; and (Zhou [0031] “ the mobile robot drone system 200 may be configured to display a payment barcode scannable by the barcode scanner 150, or another suitable device, for example, the mobile phone 160. The mobile robot drone system 200 may communicate with the network 110 to communicate with the one or more external devices 170, retrieve information encoded in one or more barcodes, exchange data with the financial organization 180, and so forth.”)
[…] touchless payment […] (Zhou [0028] “the mobile robot drone system may pay for goods to be delivered by displaying a payment barcode on a screen. The payment barcode may encode financial information of the user (for example, card number of the user, expiration date, user name, and so forth). The payment barcode may be scanned by a barcode scanner, and the corresponding account may be charge”)
requesting the touchless payment from the customer, and (Zhou [0031] “ the mobile robot drone system 200 may be configured to display a payment barcode scannable by the barcode scanner 150, or another suitable device, for example, the mobile phone 160. The mobile robot drone system 200 may communicate with the network 110 to communicate with the one or more external devices 170, retrieve information encoded in one or more barcodes, exchange data with the financial organization 180, and so forth.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hyun’s customer engagement robot to include touchless payment in view of Zhou in an effort to operate a delivery service autonomously (see Zhou ¶ [0057] & MPEP 2143G).	
	Claims 13 and 25 recite materially the same features as claim 1 and are rejected with the same rationale.
Claim 2
Hyun teaches
wherein the step of detecting the location of the customer comprises the step of detecting the location of the customer from either or both of: triangulation from video information acquired by one or more video sensors; and video footage captured by the suspended aerial robotic device.  ([0048] “ the counter control unit 300 receives the video image and the sensed external voice from the head unit 260 of the waiter robot”)
Claim 4
Hyun teaches
wherein the step of moving the suspended aerial robotic device to the customer's location comprises the step of using: one or more navigation algorithms to calculate an optimal trajectory for the suspended aerial robotic device from a first location to a second location; and ([0009] “there is a system in which a serving robot can move between tables of a restaurant hall in relation to a counter, an algorithm for guiding guests while checking real-time positions”)
Hyun does not explicitly teach, Xudong however in the analogous art of customer engagement teaches
one or more obstacle avoidance algorithms to adjust the optimal trajectory to allow the suspended aerial robotic device to avoid fixed or moving obstacles between the first and second locations.  ([0011] “The server connects the food delivery robot and the tablet computer through a wireless network, and the server is further configured to control a moving speed of the transfer track uploading vegetable robot, and control each of the vegetable delivery robots to complete the transmission task to the destination according to the avoidance strategy”)
	The rationales to modify/combine the teachings of Hyun with/and the teachings of Xudong are presented in the examining of claim 1 and incorporated herein.
	Claim 14 recites materially the same features as claim 4 and is rejected under the same rationale.
Claim 7
Hyun teaches
wherein the step of presenting a menu of items to the customer comprises one or more of the steps of: presenting the menu on a display unit mounted on the suspended aerial robotic device; using one or more speaker devices mounted on the suspended aerial robotic device and one or more speech generating algorithms configured with age and culturally appropriate vocabulary for enabling the one or more speaker devices to verbally recite the menu to the customer; and transmitting the menu to a customer cell phone or other wireless device; and instructing the customer cell phone or other wireless device to display the menu to the customer.  ([0049] “receives the order and transmits menu information ordered to the counter control unit 300 A robot display 280 of a touch panel type may be further included. A customer who is guided by the waiter robot 200 and seated on the designated table 110 can confirm the menu information while viewing the robot display 280 installed on the waiter robot 200. When ordering the menu by the touch method, The control unit 300 confirms the ordered menu information and commands cooking of the menu ordered in the kitchen”)
	Claim 16 recites materially the same features as claim 7 and is rejected under the same rationale.
Claim 8
Hyun teaches
wherein the step of requesting the customer to identify product items of interest from the menu comprises using a pre-configured narrative framework for ordering items or undertaking other activities which require a selection activity to be performed by the customer.  ([0049] “receives the order and transmits menu information ordered to the counter control unit 300 A robot display 280 of a touch panel type may be further included. A customer who is guided by the waiter robot 200 and seated on the designated table 110 can confirm the menu information while viewing the robot display 280 installed on the waiter robot 200. When ordering the menu by the touch method, The control unit 300 confirms the ordered menu information and commands cooking of the menu ordered in the kitchen”)
Claim 9
Hyun teaches
wherein the step of receiving the order from the customer comprises detecting one or more identifiers of the one or more items placed in the order using one of: one or more microphones mounted on the suspended aerial robotic device to detect sounds from the customer and one or more speech recognition and language processing algorithms selected from a group consisting of hidden Markov modelling, dynamic time warping (DTW) based speech recognition methods, deep neural networks, and denoising autoencoders to recognize and comprehend audible utterances and instructions from the customer in the detected sounds; and one or more video sensors mounted on the suspended aerial robotic device to detect movements of the customer and one or more gesture recognition algorithms selected from a group consisting of skeletal-based algorithms and appearance-based algorithms to interpret the detected movements to identify gestures performed by the customer denoting a selection of items from the menu.  ([0016] “The head portion includes an eye on which a camera for photographing an external image is mounted, a speaker And an ear mounted with a microphone for sensing an external sound”)
Claim 10
Hyun does not explicitly teach, Zhou however in the analogous art of customer engagement teaches
wherein the step of retrieving the one or more items corresponding to the placed order from the repository comprises using one or more scanning devices in the repository and one or more computer vision algorithms operable with the one or more scanning devices to: read labels of the stock items contained in the repository; (Zhou [0064] “The barcode scanned by the web-camera)
compare the labels of the stock items in the repository with the detected identifiers of the items in the order placed by the customer; and (Zhou [0044] “the user may transmit to the mobile robot drone system 200 data on the desired goods to be delivered, one or more messages to a postman and/or salesperson, identification data related to the mail or goods to be delivered”)
extract stock items from the repository in an event of a match between the labels of the stock items and the detected identifiers of the items in the order.  (Zhou [0058] “The mail or goods may be put in the mail and goods compartment by a postman or a salesperson, or by a post robot system. To identify itself and/or inform the postman or salesperson about the mail or goods to receive, the mobile robot drone system may display corresponding data on the screen, make an audio signal, reproduce an audio message, reproduce a video message, and so forth. In some embodiments, the mobile robot drone system may transmit the corresponding data wirelessly”)
	The rationales to modify/combine the teachings of Hyun with/and the teachings of Zhou are presented in the examining of claim 1 and incorporated herein.
	Claim 22 recites materially the same features as claim 10 and is rejected under the same rationale.
Claim 11
Hyun teaches
wherein the step of requesting touchless payment from the customer for the placed order is preceded by the steps of moving the […] robotic device to a packing location; ([0049] “Accordingly, in the cooked menu, the waiter robot 200 moves, and the manipulator 230 carries the tray containing the food to the guest”)
packing the retrieved stock items into one or more containers at the packing location; ([0049] “Accordingly, in the cooked menu, the waiter robot 200 moves, and the manipulator 230 carries the tray containing the food to the guest”)
releasing the one or more containers to the […] robotic device; and ([0018] “delivers the tray containing the ordered food from the kitchen to the table”)
returning the […] robotic device to the customer's location with the one or more containers containing the stock items retrieved corresponding to the placed order.  ([0018] “delivers the tray containing the ordered food from the kitchen to the table”)
Hyun does not explicitly teach, Xudong however in the analogous art of customer engagement teaches
[…] suspended aerial robotic device […]; (Abstract "The utility model belongs to the intelligent robot field especially relates to a pass dish robot system in air”)
[…] suspended aerial robotic device […]; (Abstract "The utility model belongs to the intelligent robot field especially relates to a pass dish robot system in air”)
[…] suspended aerial robotic device […]; (Abstract "The utility model belongs to the intelligent robot field especially relates to a pass dish robot system in air”)
	The rationales to modify/combine the teachings of Hyun with/and the teachings of Xudong are presented in the examining of claim 1 and incorporated herein.
	Claim 23 recites materially the same features as claim 11 and is rejected under the same rationale.
Claim 12
Hyun / Xudong do not explicitly teach, Zhou however in the analogous art of customer engagement teaches
wherein the step of requesting touchless payment from the customer for the placed order comprises requesting the customer to present their payment card having one or more radio-frequency or near field communication enabled payment devices selected from a group consisting of smart fobs, smart cards, cell phones or other wireless devices having digital wallets to a contactless card reader mounted using one of a radio frequency tag reader or a near field tag reader on the suspended aerial robotic device adapted to read payment cards. (Zhou [0028] “the mobile robot drone system may pay for goods to be delivered by displaying a payment barcode on a screen. The payment barcode may encode financial information of the user (for example, card number of the user, expiration date, user name, and so forth). The payment barcode may be scanned by a barcode scanner, and the corresponding account may be charge;” [0031] “ the mobile robot drone system 200 may be configured to display a payment barcode scannable by the barcode scanner 150, or another suitable device, for example, the mobile phone 160. The mobile robot drone system 200 may communicate with the network 110 to communicate with the one or more external devices 170, retrieve information encoded in one or more barcodes, exchange data with the financial organization 180, and so forth.”)
	The rationales to modify/combine the teachings of Hyun / Xudong with/and the teachings of Zhou are presented in the examining of claim 1 and incorporated herein.
Claim 21
Hyun teaches
wherein the suspended aerial robotic device is provided with one or more microphone devices to detect sounds from the customer; and the order taking module detects identifiers of the items ordered by the customer by at least one of: recognizing and comprehending audible utterances and instructions from the customer in the detected sounds using one or more speech recognition and language processing algorithms selected from a group consisting of hidden Markov modelling, dynamic time warping (DTW) based speech recognition methods and deep neural networks and denoising autoencoders; and identifying gestures performed by the customer denoting a selection of items from a menu using one or more one or more gesture recognition algorithms adapted to interpret customer movements detected by the one or more sensors mounted on the suspended aerial robotic device. ([0016] “The head portion includes an eye on which a camera for photographing an external image is mounted, a speaker And an ear mounted with a microphone for sensing an external sound, wherein the counter control unit receives an image photographed from a head part of the waiter robot and an external voice to be sensed;” [0049] “A robot display 280 of a touch panel type may be further included. A customer who is guided by the waiter robot 200 and seated on the designated table 110 can confirm the menu information while viewing the robot display 280 installed on the waiter robot 200. When ordering the menu by the touch method, The control unit 300 confirms the ordered menu information”)
Claim 24
Hyun / Xudong do not explicitly teach, Zhou however in the analogous art of customer engagement teaches
wherein the suspended aerial robotic device comprises a contactless card reader unit and the billing and payment module is adapted to use speakers or a display unit mounted on the suspended aerial robotic device to request the customer to present their payment card to the contactless card reader unit to make payment of the bill towards their placed order. (Zhou [0031] “ the mobile robot drone system 200 may be configured to display a payment barcode scannable by the barcode scanner 150, or another suitable device, for example, the mobile phone 160. The mobile robot drone system 200 may communicate with the network 110 to communicate with the one or more external devices 170, retrieve information encoded in one or more barcodes, exchange data with the financial organization 180, and so forth.”)
	Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hyun’s customer engagement robot and Xudong’s suspended robot to include touchless payment in view of Zhou in an effort to operate a delivery service autonomously (see Zhou ¶ [0057] & MPEP 2143G).

Claims 3, 5-6, 15, and 17-19 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Hyun in view of Xudong in view of Zhou in further view of
Pitre et al, US Publication No. 20200175262 A1, hereinafter Pitre. As per,
Claim 3
Hyun / Xudong / Zhou do not explicitly teach, Pitre however in the analogous art of customer engagement teaches
wherein the one or more characterizing features of the customer are selected from a group consisting of: a gender of the customer; a presence of a child accompanying the customer; an identifier of a customer who is a repeat customer; and a presence of flags, stickers or logos on the customer's clothing or vehicle denoting customer interests or affiliations.  (Pitre [0077] “The facial regions that can be collected by the camera 830, a sensor, or a combination of cameras and/or sensors can include any of a variety of facial features … The facial features can be used to determine demographic data, where the demographic data can include age, ethnicity, culture, and gender.”)
	Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hyun’s customer engagement robot, Xudong’s suspended robot, and Zhou’s touchless payments to include identifying characteristics of a customer in view of Pitre in an effort to improve customer service experiences (see Pitre ¶ [0103] & MPEP 2143G).
Claim 5
Hyun / Xudong / Zhou do not explicitly teach, Pitre however in the analogous art of customer engagement teaches
wherein the step of greeting the customer in accordance with their one or more characterizing features comprises the steps of: using characterizing features to predict one or more visual preference attributes of the customer; (Pitre [0075] “Facial analysis can be used to determine, predict, and estimate cognitive states and emotions of a person from whom facial data can be collected”)
altering an appearance of the suspended aerial robotic device to match the one or more predicted visual preference attributes; and (Pitre [0055] “A robot response may take the form of a voice assistant response, an avatar update”)
establishing age and culturally appropriate vocabulary for the suspended aerial robotic device.  (Pitre [0077] “The facial features can be used to determine demographic data, where the demographic data can include age, ethnicity, culture, and gender;” [0079] “The classifiers and the facial expressions can be used in providing instructions to and manipulating robots”)
	The rationales to modify/combine the teachings of Hyun / Xudong / Zhou with/and the teachings of Pitre are presented in the examining of claim 3 and incorporated herein.
	Claim 18 recites materially the same features as claim 5 and is rejected under the same rationale.
Claim 6
Hyun / Xudong / Zhou do not explicitly teach, Pitre however in the analogous art of customer engagement teaches
wherein the step of altering the appearance of the suspended aerial robotic device to match the predicted one or more visual preference attributes comprises the steps of: mounting a projection apparatus on the suspended aerial robotic device; and (Pitre [0134] “The display 2022 can be any electronic display, including but not limited to … a projector, or the like. In some embodiments, an imagery module and/or analysis module may be included in a robot.”)
using the projection apparatus to display an avatar on the suspended aerial robotic device whose appearance corresponds to the predicted one or more visual preference attribute.  (Pitre [0055] “A robot response may take the form of … an avatar update”)
	The rationales to modify/combine the teachings of Hyun / Xudong / Zhou with/and the teachings of Pitre are presented in the examining of claim 3 and incorporated herein.
		Claim 19 recites materially the same features as claim 6 and is rejected under the same rationale.
Claim 15
Hyun teaches
wherein the suspended aerial robotic device comprises one or more sensors and the customer detection module operable by the suspended aerial robotic device comprises: one or more object recognition algorithms and triangulation algorithms adapted to process video information received from the one or more sensors; and ([0009] “ there is a system in which a serving robot can move between tables of a restaurant hall in relation to a counter, an algorithm for guiding guests while checking real-time positions;” [0013] “the waiter robot may further include a line sensor for sensing a movement line of the restaurant hall”)
Hyun / Xudong / Zhou do not explicitly teach, Pitre however in the analogous art of customer engagement teaches
a plurality of computer vision algorithms adapted to detect one or more characterizing features selected from a group consisting of: a gender of the customer; a presence of a child accompanying the customer; an identifier of the customer if the customer is a repeat customer; and a presence of flags, stickers or logos on the customer's clothing or vehicle denoting customer interests or affiliations. (Pitre [0077] “The facial features can be used to determine demographic data, where the demographic data can include age, ethnicity, culture, and gender”)
	Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hyun’s customer engagement robot, Xudong’s suspended robot, and Zhou’s touchless payments to include identifying characteristics of a customer in view of Pitre in an effort to improve customer service experiences (see Pitre ¶ [0103] & MPEP 2143G).
Claim 17
Hyun / Xudong / Zhou do not explicitly teach, Pitre however in the analogous art of customer engagement teaches
wherein the customer interaction module is adapted to use the detected characterizing features to establish an age and/or culturally appropriate vocabulary for communications with the customer with one or more pre- configured narrative rules to co-ordinate communications with the customer, and wherein the order taking module comprises one or more speech generating algorithms configurable with the age and/or culturally appropriate vocabulary for verbally reciting the menu to the customer via one of: the one or more speakers and the display unit on the suspended aerial robotic device. (Pitre [0077] “The facial features can be used to determine demographic data, where the demographic data can include age, ethnicity, culture, and gender;” [0079] “The classifiers and the facial expressions can be used in providing instructions to and manipulating robots;” [0134] “The display 2022 can be any electronic display, including but not limited to … a projector, or the like.)
	The rationales to modify/combine the teachings of Hyun / Xudong / Zhou with/and the teachings of Pitre are presented in the examining of claim 15 and incorporated herein.

Claims 20 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Hyun in view of Xudong in view of Zhou in further view of
Burks et al, US Publication No.  2020/0265501 A1, hereinafter Burks. As per,
Claim 20
Hyun / Xudong / Zhou do not explicitly teach, Burks however in the analogous art of customer engagement teaches
wherein the order taking module is adapted to: transmit a menu to a customer cell phone or other wireless device, and instruct the customer cell phone or other wireless device to display the menu to the customer. ([0011] “An embodiment of the present invention is directed to a wireless mobile personal computer for enabling a customer to generate a restaurant order on the wireless mobile personal computer, comprising a restaurant order generating application configured to generate restaurant item selecting interface screens for generating the restaurant order comprising at least one restaurant item, to generate a machine-readable or radio transmittable representation of the generated restaurant order, a processor for executing the restaurant order generating application, a memory for storing the restaurant order generating application and selectable restaurant items, and a display for displaying the restaurant item selecting interface screens, the at least one restaurant items. The machine-readable representation of the generated order is an optical machine-readable representation. The machine-readable representation of the generated order is radio transmittable representation”)
	Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hyun’s customer engagement robot, Xudong’s suspended robot, and Zhou’s touchless payments to include transmitting a menu to a mobile phone in view of Burks in an effort to improve customer service efficiencies (see Burks ¶ [0136]-[0137] & MPEP 2143G).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samouh et al, Multimodal Autonomous Last-Mile Delivery System Design and Application, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624